Citation Nr: 0423323	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-44 049	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an increased rating for postoperative 
residuals of duodenal ulcer disease, evaluated 30 percent 
disabling.

2.  Entitlement to an increased rating for post-traumatic 
stress disorder, evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The veteran had active military service from September 1948 
to August 1952.

This appeal to the Board of Veterans' Appeals (Board) stems 
from rating decisions of the Buffalo, New York, Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In a 
September 1996 rating decision, the RO confirmed and 
continued a 20 percent evaluation for a single disability - 
then classified as duodenal ulcer with anxiety.

In December 1997, the RO issued a rating decision assigning 
separate evaluations for the gastrointestinal and psychiatric 
components of the veteran's disability.  It was stated that a 
combined rating of 20 percent for duodenal ulcer with anxiety 
had been in effect from October 3, 1952 to July 26, 1995.  
Thereafter, disability ratings were assigned as follows:  
postoperative residuals, duodenal ulcer disease, evaluated 30 
percent disabling from July 27, 1995; anxiety disorder with 
depression, evaluated 30 percent disabling from July 27, 
1995.  

In a November 1998 rating decision, the RO reclassified the 
veteran's psychiatric disability, formerly designated as an 
anxiety disorder with depression, as post-traumatic stress 
disorder (PTSD).  The 30 percent evaluation, in effect since 
July 27, 1995, was confirmed and continued.  

A hearing was held at the RO in May 1997 before a local 
hearing officer.  A transcript of the proceeding is of 
record.  

This case is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part.




REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

As previously noted, the VCAA became effective in November 
2000, and its passage postdates the issuance of the January 
1999 supplemental statement of the case (SSOC), the most 
recent RO processing of the case.  So the claims file does 
not contain a VCAA letter from the RO to the veteran clearly 
specifying the type of evidence needed to substantiate his 
claims for increased ratings for gastrointestinal and 
psychiatric disabilities, or clearly delineating whose 
specific responsibility-his or VA's, it is for obtaining 
this supporting evidence.  See Quartuccio and Charles, supra.  
And this must be done before deciding his appeal.



Further, the Board notes that the veteran was last afforded 
an examination, specifically for the purpose of rating his 
service-connected gastrointestinal disability, in June 1997, 
while he was last afforded an examination, specifically for 
the purpose of rating his service-connected psychiatric 
disability, in October 1998.  Each of those examinations was 
conducted several years ago, and he claims increased 
symptomatology during the years since.  So he should be 
reexamined.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Additionally, in correspondence received in September 1996, 
the veteran requested service connection for gastroesphageal 
reflex disease (GERD) as secondary to the already service-
connected postoperative residuals of duodenal ulcer disease.  
See 38 C.F.R. § 3.310(a) (2003).  The RO obtained an opinion 
from a VA gastrointestinal physician, consisting of a June 
1997 report and August 1997 memorandum, ruling out a 
connection between GERD and the service-connected 
gastrointestinal disorder.  As well, the physician mentioned 
that the veteran had bloating, diarrhea and flatulence and 
remarked that these symptoms were more likely related to 
irritable bowel syndrome (IBS) than to duodenal ulcer disease 
since they had predated the veteran's ulcer surgery.  
The examiner's comment, then, effectively ruled out a 
secondary relationship between IBS and the service-connected 
postoperative residuals of duodenal ulcer disease.

In its December 1997 rating decision evaluating the severity 
of the service-connected postoperative residuals of duodenal 
ulcer disease, the RO referenced the VA physician's medical 
opinion ruling out a nexus between GERD and the service-
connected gastrointestinal disability.  The RO implicitly 
denied service connection for GERD as secondary to the 
service-connected postoperative residuals of duodenal ulcer 
disease.  Later, in a statement dated in July 1998, the 
veteran's gastrointestinal surgeon, Henry LeGuyander, M.D., 
offered the opinion that all of the veteran's 
gastrointestinal complaints, including GERD, could be related 
back to previous surgery for ulcers many years before.  In 
this regard, he pointed out that post-gastrectomy and 
vagatomy residuals contributed to gastroparesis and diarrhea, 
as well as worsening of GERD.  

The surgeon's statement, then, is favorable to a secondary 
relationship, by way of aggravation, between GERD and the 
veteran's service-connected gastrointestinal disease.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).  It is also, 
arguably, supportive of a potential relationship between 
diarrhea, which can be a symptom of IBS (though also a 
symptom of duodenal ulcer disease), and the veteran's 
service-connected gastrointestinal disease.  

Ratings for gastrointestinal disorders under Diagnostic 
Codes (DCs) 7301 to 7329, inclusive, 7331, 7342, and 7345 to 
7348 inclusive will not be combined with each other.  A 
single evaluation will be assigned under the diagnostic code 
reflecting the predominant disability picture, with 
elevation to the next higher evaluation where the severity 
of the overall disability warrants such elevation.  
38 C.F.R. § 4.114.  

Currently, the veteran's gastrointestinal disease is rated 
primarily under DC 7348 for application to vagatomy with 
pyloroplasty or gastroenterestomy.  Here, DC 7305 (duodenal 
ulcer) and DC 7308 (postgastrectomy syndromes) are 
potentially alternate, applicable rating codes.  Whether GERD 
(ratable under DC 7346 or IBS (ratable under DC 7319) are/are 
not part and parcel of the veteran's service-connected 
postoperative residuals of duodenal ulcer disease are 
determinations that are integral to the assignment of an 
appropriate diagnostic code to reflect the overall severity 
of the service-connected gastrointestinal disease.  
Accordingly, the issues of secondary service connection for 
GERD and IBS are inextricably intertwined with the issue of 
an increased rating for the 
service-connected gastrointestinal disease, and these 
secondary service connection claims must be adjudicated.  
See, e.g., Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).



Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claims at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate his claims.  A 
general form letter, prepared by the RO, 
not specifically addressing the claims at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any medical providers, VA or non-VA, 
from whom he has received treatment for 
gastrointestinal and psychiatric 
disorders since 1998.  Obtain all 
indicated records that are not already 
included in the claims file.



3.  Thereafter, schedule the veteran for 
a VA gastrointestinal examination to 
obtain a medical opinion responding to 
the following questions:  

Does the veteran now have either GERD or 
IBS?  If it is determined that he has 
either disorder, then is it at least as 
likely as not that either GERD or IBS is 
etiologically related to or is being 
aggravated by his service-connected 
postoperative residuals of duodenal ulcer 
disease?  Please note the legal standard 
of proof in formulating a response.

The gastrointestinal examiner should also 
determine the current severity of the 
service-connected duodenal ulcer disease.  
The examination should include a review 
of the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  To the extent 
feasible, for rating purposes, the 
examiner should distinguish 
symptomatology of GERD and/or IBS, 
if either condition is identified, from 
the symptomatology of postoperative 
residuals of duodenal ulcer disease.  To 
that end, the examiner should be provided 
with VA's criteria for evaluating 
digestive system disorders that appear at 
38 C.F.R. § 4.114.  

4.  Also, schedule the veteran for a VA 
psychiatric examination to determine the 
current severity of his service-connected 
PTSD.  The examination should include a 
review of his history and current 
complaints, as well as a comprehensive 
clinical evaluation.  And the examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.  

The claims folder and a copy of this 
REMAND must be made available for each 
examiner's review of the veteran's 
pertinent medical history.  

5.  Ensure the medical opinions respond 
to the questions posed and that the 
examination reports provide the 
information requested.  If not, take 
corrective action.  38 C.F.R. § 4.2; 
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  Then readjudicate the claims in light 
of any additional evidence obtained.  If 
any benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate SSOC and 
give them time to respond before 
returning the case to the Board for 
further appellate consideration.  

7.  As to secondary service connection 
for GERD and IBS, if the RO reaches an 
adverse determination on either issue, 
the veteran should be advised to submit a 
timely notice of disagreement (NOD) if he 
disagrees with the decision concerning 
these additional claims.  And if he does, 
the RO must send him a statement of the 
case (SOC).  If, and only if, he then 
submits a timely substantive appeal (VA 
Form 9 or equivalent statement) should 
these additional claims be returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

